Exhibit 10.3

PLEDGE AGREEMENT

(Series A Preferred Units of Extra Space Storage LP)

THIS PLEDGE AGREEMENT,  dated as of June 25, 2007 (“Pledge Agreement”), is made
by H. JAMES KNUPPE and BARBARA KNUPPE (each hereinafter a “Pledgor” and
collectively the “Pledgors”), in favor of EXTRA SPACE STORAGE LP,  a Delaware
limited partnership (“Lender”). 

Recitals:

A.            Lender has made a loan in the amount of $100,000,000.00 to
Pledgors.

B.            Pledgors are the makers of a promissory note (the “Note”) in favor
of Lender and in the amount of $100,000,000.00. 

To induce the Lenders to accept the Note and to make the loan evidenced thereby,
Pledgors have agreed to enter into this Pledge Agreement on the terms and
conditions set forth below.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1.         DEFINITIONS.  THE TERMS USED IN THIS PLEDGE AGREEMENT AND NOT
OTHERWISE DEFINED SHALL HAVE THE MEANINGS SET FORTH IN THE NOTE.  EXCEPT FOR THE
TERMS DEFINED IN THIS PLEDGE AGREEMENT OR IN THE NOTE, ALL TERMS DEFINED IN
ARTICLE 8 OR 9 OF THE UNIFORM COMMERCIAL CODE OF THE STATE OF UTAH (THE “UCC”)
THAT ARE USED IN THIS PLEDGE AGREEMENT SHALL HAVE THE MEANINGS SPECIFIED IN SUCH
ARTICLES OF THE UCC.


SECTION 2.         PLEDGE OF SERIES A UNITS.


(A)           PLEDGE.  AS COLLATERAL SECURITY FOR THE PROMPT AND COMPLETE
PAYMENT AND PERFORMANCE WHEN DUE OF THE NOTE, EACH PLEDGOR DOES HEREBY PLEDGE,
ASSIGN AND TRANSFER UNTO LENDER AND DOES HEREBY GRANT TO LENDER A CONTINUING
SECURITY INTEREST OF FIRST PRIORITY IN ALL OF THE RIGHT, TITLE AND INTEREST OF
SUCH PLEDGOR IN, TO AND UNDER THE FOLLOWING (THE “PLEDGED COLLATERAL”):


(I)            ALL OF SUCH PLEDGOR’S THE CERTIFICATED SERIES A PREFERRED UNITS
(AS DEFINED IN THE SECOND AMENDED AND RESTATED PARTNERSHIP AGREEMENT OF THE
LENDER IN EFFECT ON THE CLOSING DATE, AS AMENDED FROM TIME TO TIME (THE
“PARTNERSHIP AGREEMENT”)) OF LENDER NOW OWNED OR HEREAFTER ACQUIRED BY SUCH
PLEDGOR, AND ALL VOTING RIGHTS AND POWERS OF OWNERSHIP AND MANAGEMENT IN THE
LENDER, INCLUDING, WITHOUT LIMITATION, THOSE ARISING UNDER THE PARTNERSHIP
AGREEMENT, AND ANY OPTIONS, WARRANTS OR OTHER RIGHTS TO PURCHASE SUCH UNITS AT
ANY TIME OWNED BY SUCH PLEDGOR INCLUDING, WITHOUT LIMITATION, ALL SUCH UNITS,
OPTIONS, WARRANTS OR OTHER RIGHTS ACQUIRED BY SUCH PLEDGOR IN THE FUTURE
(COLLECTIVELY, THE “SERIES A UNITS”), AND ALL CASH, SECURITIES, DISTRIBUTIONS
AND OTHER PROPERTY AT ANY TIME IN THE FUTURE AND FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED, IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL
OF SERIES A UNITS;

1


--------------------------------------------------------------------------------



(II)           ALL OTHER CLAIMS OF ANY KIND OR NATURE, AND ANY INSTRUMENTS,
CERTIFICATES, CHATTEL PAPER OR OTHER WRITINGS EVIDENCING SUCH CLAIMS, WHETHER IN
CONTRACT OR TORT, AND WHETHER ARISING BY OPERATION OF LAW, CONSENSUAL AGREEMENT
OR OTHERWISE, AT ANY TIME ACQUIRED BY SUCH PLEDGOR IN RESPECT OF ANY OR ALL OF
THE PLEDGED COLLATERAL; AND


(III)          TO THE EXTENT NOT INCLUDED IN THE FOREGOING, ALL CASH AND
NON-CASH PROCEEDS, PRODUCTS, RENTS, REVENUES, ISSUES, PROFITS, ROYALTIES,
INCOME, BENEFITS, ADDITIONS, SUBSTITUTIONS, REPLACEMENTS, AND ACCESSIONS OF AND
TO ANY AND ALL OF THE FOREGOING, INCLUDING WITHOUT LIMITATION: (A) ALL RIGHTS OF
SUCH PLEDGOR TO RECEIVE MONIES DUE AND TO BECOME DUE UNDER OR PURSUANT TO THE
PLEDGED COLLATERAL; (B) ALL RIGHTS OF SUCH PLEDGOR TO RECEIVE ANY INDEMNITY,
WARRANTY OR GUARANTEE WITH RESPECT TO THE PLEDGED COLLATERAL; AND (C) TO THE
EXTENT NOT INCLUDED IN THE FOREGOING, ALL ADDITIONS TO AND REPLACEMENTS OF THE
PLEDGED COLLATERAL AND ALL PROCEEDS RECEIVABLE OR RECEIVED WHEN ANY AND ALL OF
THE PLEDGED COLLATERAL IS SOLD, COLLECTED, EXCHANGED OR OTHERWISE DISPOSED
WHETHER VOLUNTARILY OR INVOLUNTARILY.


(B)           SUBSEQUENTLY ACQUIRED BORROWER INTERESTS.  ANY ADDITIONAL SERIES A
UNITS AT ANY TIME OR FROM TIME TO TIME AFTER THE DATE HEREOF ACQUIRED BY EITHER
PLEDGOR (BY PURCHASE, DISTRIBUTION OR OTHERWISE) SHALL FORM PART OF THE PLEDGED
COLLATERAL AND EACH PLEDGOR WILL, AT THE REQUEST OF LENDER: (I) CONFIRM THE
PLEDGE OF SUCH SERIES A UNITS BY SUCH PLEDGOR; AND (II) PROMPTLY TAKE ALL SUCH
OTHER ACTIONS AS LENDER DIRECTS ARE NECESSARY OR DESIRABLE TO PERFECT THE
SECURITY INTEREST THEREIN OF LENDER UNDER ANY LAW (INCLUDING, WITHOUT
LIMITATION, UNDER THE UCC).

(c)           Off Set of Distributions from Series A Units.  Pledgors are
entitled to receive certain distributions from Lender with respect to the Series
A Units.  Each Pledgor hereby agrees that any and all distributions that such
Pledgor is entitled to receive with respect to the Series A Units may be off set
against any amounts that are then due and owing under the Note.  The Lender
agrees that it will pay any amounts of distributions in excess of the amounts
then due and owing under the Note to Pledgors.


SECTION 3.         REPRESENTATIONS AND WARRANTIES.  EACH PLEDGOR REPRESENT AND
WARRANT AS OF THE DATE HEREOF AS FOLLOWS:


(A)           PLEDGORS IS THE SOLE OWNERS OF ONE HUNDRED PERCENT (100%) OF THE
SERIES A UNITS SET FORTH ON EXHIBIT A HERETO.


(B)           THIS PLEDGE AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH
PLEDGOR AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF EACH PLEDGOR
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


(C)           NEITHER THE EXECUTION AND DELIVERY OF THIS PLEDGE AGREEMENT NOR
COMPLIANCE WITH ANY OF THE TERMS AND PROVISIONS HEREOF (I) CONFLICTS WITH,
BREACHES OR CONTRAVENES ANY OF EITHER PLEDGOR’S CONTRACTUAL OBLIGATIONS; OR (II)
RESULTS IN THE CREATION OR IMPOSITION OF ANY LIENS (OTHER THAN THOSE CREATED
HEREUNDER) UPON ANY OF THE PROPERTY OR ASSETS OF EITHER PLEDGOR UNDER, OR IS A
CONDITION OR EVENT THAT CONSTITUTES (OR THAT, UPON NOTICE OR LAPSE OF TIME OR
BOTH, WOULD CONSTITUTE) AN EVENT OF DEFAULT UNDER WITH RESPECT TO ANY
CONTRACTUAL OBLIGATIONS OF EITHER PLEDGOR.


(D)           NO CONSENT OF ANY OTHER PERSON AND NO AUTHORIZATION, APPROVAL, OR
OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY PERSON OR GOVERNMENTAL
AUTHORITY IS REQUIRED

2


--------------------------------------------------------------------------------



(I) FOR THE PLEDGE OF THE PLEDGED COLLATERAL BY EITHER PLEDGOR PURSUANT TO THIS
PLEDGE AGREEMENT; (II) FOR THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS PLEDGE
AGREEMENT BY EITHER PLEDGOR; (III) FOR THE PERFECTION OR MAINTENANCE OF THE
SECURITY INTEREST CREATED HEREBY (INCLUDING THE FIRST PRIORITY NATURE OF SUCH
SECURITY INTEREST); OR (IV) FOR THE EXERCISE BY LENDER OF THE VOTING OR OTHER
RIGHTS PROVIDED FOR IN THIS PLEDGE AGREEMENT OR THE REMEDIES IN RESPECT OF THE
PLEDGED COLLATERAL PURSUANT TO THIS PLEDGE AGREEMENT OR AS PROVIDED BY ANY LAW,
EXCEPT THOSE WHICH HAVE BEEN DULY OBTAINED OR MADE AND, IN THE CASE OF THE
MAINTENANCE OF PERFECTION, THE FILING OF CONTINUATION STATEMENTS UNDER THE UCC. 


(E)           PLEDGORS ARE THE LEGAL AND BENEFICIAL OWNERS OF AND HAVE GOOD
TITLE TO THE PLEDGED COLLATERAL, FREE AND CLEAR OF ALL LIENS, EXCEPT THE
SECURITY INTEREST CREATED BY THIS PLEDGE AGREEMENT.  NO EFFECTIVE FINANCING
STATEMENT OR OTHER INSTRUMENT SIMILAR IN EFFECT COVERING ALL OR ANY PART OF THE
PLEDGED COLLATERAL AND MADE, CONSENTED TO OR KNOWN BY EITHER PLEDGOR IS ON FILE
IN ANY RECORDING OFFICE, EXCEPT SUCH AS MAY HAVE BEEN FILED IN FAVOR OF THE
LENDER RELATING TO THIS PLEDGE AGREEMENT.


(F)            EACH PLEDGOR HAS THE UNCONDITIONAL RIGHT TO PLEDGE THE SERIES A
UNITS AS HEREIN PROVIDED.


(G)           NEITHER PLEDGOR IS A PARTY TO ANY OUTSTANDING AGREEMENT, OPTION OR
CONTRACT TO SELL ALL OR ANY PORTION OF THE PLEDGED COLLATERAL.  NO PART OF THE
PLEDGED COLLATERAL IS SUBJECT TO THE TERMS OF ANY AGREEMENT RESTRICTING THE SALE
OR TRANSFER OF SUCH PLEDGED COLLATERAL, EXCEPT FOR (1) THE PARTNERSHIP AGREEMENT
AND (2) THAT CERTAIN CONTRIBUTION AGREEMENT DATED JUNE 15, 2007, BETWEEN AND
AMONG CERTAIN AFFILIATES OF PLEDGORS, LENDER, AND CERTAIN OTHER PARTIES. 


SECTION 4.         COVENANTS. EACH PLEDGOR AGREES THAT, UNTIL SUCH TIME AS THIS
PLEDGE AGREEMENT SHALL CEASE TO BE IN FULL FORCE AND EFFECT ACCORDING TO ITS
TERMS:


(A)           DEFENSE OF COLLATERAL.  EACH PLEDGOR WILL DEFEND THE PLEDGED
COLLATERAL AGAINST ALL CLAIMS AND DEMANDS OF ALL PERSONS (OTHER THAN LENDER)
CLAIMING AN INTEREST IN ANY OF THE PLEDGED COLLATERAL.  EACH PLEDGOR WILL
DISCHARGE OR CAUSE TO BE DISCHARGED ALL LIENS ON ANY OR ALL OF THE PLEDGED
COLLATERAL, EXCEPT FOR THE SECURITY INTEREST UNDER THIS PLEDGE AGREEMENT.


(B)           DISPOSITION OF COLLATERAL.  PRIOR TO THE PAYMENT IN FULL OF THE
NOTE, NEITHER PLEDGOR WILL (I) SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE)
OR OTHERWISE DISPOSE OF ANY OF THE PLEDGED COLLATERAL OR (II)  CREATE OR SUFFER
TO EXIST ANY LIEN UPON OR WITH RESPECT TO ANY OF THE PLEDGED COLLATERAL, EXCEPT
FOR THE PLEDGE, HYPOTHECATION AND SECURITY INTEREST CREATED BY THIS PLEDGE
AGREEMENT.


(C)           VOTING RIGHTS.  EACH PLEDGOR SHALL EXERCISE ANY AND ALL
MANAGEMENT, VOTING AND OTHER CONSENSUAL RIGHTS PERTAINING TO THE PARTNERSHIP
AGREEMENT IN A MANNER CONSISTENT WITH THE TERMS OF THIS PLEDGE AGREEMENT AND THE
NOTE.


SECTION 5.         CONTINUED PERFECTION OF SECURITY INTEREST.  EACH PLEDGOR
AGREES THAT SUCH PLEDGOR SHALL IMMEDIATELY DELIVER TO LENDER ANY AND ALL OF THE
CERTIFICATES EVIDENCING THE PLEDGED COLLATERAL.  THE CERTIFICATES EVIDENCING THE
SERIES A UNITS SHALL BE ACCOMPANIED BY, AS APPROPRIATE, (I) IF APPLICABLE AND
REQUESTED BY LENDER, UNDATED, DULY EXECUTED STOCK POWERS OR SIMILAR INSTRUMENT
ENDORSED BY EACH PLEDGOR EITHER IN BLANK OR TO LENDER IN A MANNER WHICH LENDER
DEEMS SATISFACTORY, AND/OR (II) SUCH OTHER INSTRUMENTS OR DOCUMENTS AS LENDER
SHALL

3


--------------------------------------------------------------------------------



REASONABLY REQUEST.  EACH PLEDGOR AGREES THAT IT WILL NOT TAKE ANY ACTIONS OR
FAIL TO PERFORM ANY OF ITS DUTIES OR OBLIGATIONS UNDER THIS PLEDGE AGREEMENT
THAT WOULD CAUSE LENDER TO CEASE TO HAVE A FIRST PRIORITY PERFECTED SECURITY
INTEREST OF THE PLEDGED COLLATERAL.  EACH PLEDGOR AGREES, FROM TIME TO TIME AND
AT ITS EXPENSE, TO PROMPTLY EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND
DOCUMENTS, AND TAKE ALL FURTHER ACTION, THAT MAY BE NECESSARY, OR THAT LENDER
MAY REASONABLY REQUEST IN ORDER TO PERFECT AND PROTECT THE PLEDGE, HYPOTHECATION
AND SECURITY INTEREST GRANTED OR PURPORTED TO BE GRANTED HEREBY OR TO ENABLE
LENDER TO EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITH RESPECT TO
THE PLEDGED COLLATERAL.  PLEDGOR HEREBY FURTHER AUTHORIZES LENDER TO FILE ONE OR
MORE FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, RELATIVE TO
ALL OR ANY PART OF THE PLEDGED COLLATERAL.


SECTION 6.         OBLIGATIONS OF PLEDGOR AND RIGHTS OF LENDER.  ANYTHING HEREIN
TO THE CONTRARY NOTWITHSTANDING: (A) THE EXERCISE BY LENDER OF ANY OF THE RIGHTS
HEREUNDER SHALL NOT RELEASE EITHER PLEDGOR FROM ANY OF SUCH PLEDGOR’S DUTIES OR
OBLIGATIONS UNDER THE PARTNERSHIP AGREEMENT; (B) LENDER SHALL HAVE NO OBLIGATION
OR LIABILITY UNDER THE PARTNERSHIP AGREEMENT OR OTHERWISE BY REASON OF THIS
PLEDGE AGREEMENT, NOR SHALL LENDER BE OBLIGATED TO PERFORM ANY OF THE
OBLIGATIONS OR DUTIES OF A PLEDGOR THEREUNDER OR TO TAKE ANY ACTION TO COLLECT
OR ENFORCE ANY CLAIM ASSIGNED HEREUNDER; AND (C) SUBJECT ONLY TO ANY EXPRESS
PROVISION HEREOF TO THE CONTRARY, PLEDGORS SHALL BE ENTITLED TO EXERCISE ALL
VOTING AND OTHER RIGHTS AND TO ENJOY ALL BENEFITS ATTACHING TO THE PLEDGED
COLLATERAL UNLESS AND TO THE EXTENT LENDER HAS, AFTER AN EVENT OF DEFAULT HAS
OCCURRED AND WHILE IT IS CONTINUING, GIVEN NOTICE THAT SUCH ENTITLEMENTS HAVE
CEASED AND BECOME VESTED IN LENDER.  IF EITHER PLEDGOR FAILS TO PERFORM ANY OF
SUCH PLEDGOR’S OBLIGATIONS UNDER THE PARTNERSHIP AGREEMENT, LENDER MAY ITSELF,
AT SUCH TIME AS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
PERFORM, OR CAUSE PERFORMANCE OF, SUCH AGREEMENT, AND THE EXPENSES OF LENDER
INCURRED IN CONNECTION THEREWITH SHALL BE PAYABLE BY PLEDGORS UNDER THIS PLEDGE
AGREEMENT.  THE POWERS CONFERRED ON LENDER HEREUNDER ARE SOLELY TO PROTECT ITS
INTEREST IN THE PLEDGED COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON IT TO
EXERCISE ANY SUCH POWERS.  EXCEPT FOR THE SAFE CUSTODY OF ANY PLEDGED COLLATERAL
IN ITS POSSESSION AND THE ACCOUNTING FOR MONEYS ACTUALLY RECEIVED BY IT
HEREUNDER, LENDER SHALL HAVE NO DUTY AS TO ANY PLEDGED COLLATERAL OR AS TO THE
TAKING OF ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST PRIOR PARTIES OR ANY
OTHER RIGHTS PERTAINING TO ANY PLEDGED COLLATERAL AND NO SUCH DUTIES SHALL BE
IMPLIED AS ARISING HEREUNDER.


SECTION 7.         REMEDIES.  AT ANY TIME AFTER THE OCCURRENCE OF A DEFAULT
HEREUNDER, OR UNDER THE NOTE (AN “EVENT OF DEFAULT”), AND SO LONG AS SUCH EVENT
OF DEFAULT IS NOT CURED, LENDER HAS THE RIGHT TO DO ANY OR ALL OF THE FOLLOWING:


(A)           LENDER MAY EXERCISE ANY AND ALL RIGHTS AND REMEDIES OF EACH
PLEDGOR UNDER OR IN CONNECTION WITH THE PARTNERSHIP AGREEMENT, OR OTHERWISE IN
RESPECT OF THE PLEDGED COLLATERAL, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO
VOTE UNDER THE PARTNERSHIP AGREEMENT.


(B)           UPON RECEIPT OF WRITTEN NOTICE OF SUCH EVENT OF DEFAULT FROM
LENDER, ALL RIGHTS OF EACH PLEDGOR TO RECEIVE THE DISTRIBUTIONS FROM THE SERIES
A UNITS SUCH PLEDGOR WOULD OTHERWISE BE AUTHORIZED TO RECEIVE AND RETAIN, SHALL
CEASE FOR SO LONG AS SUCH EVENT OF DEFAULT IS CONTINUING, AND ALL SUCH RIGHTS
SHALL THEREUPON BECOME VESTED IN LENDER WHO SHALL THEREUPON HAVE THE SOLE RIGHT
TO RECEIVE AND HOLD AS PLEDGED COLLATERAL SUCH DISTRIBUTIONS.  ALL DISTRIBUTIONS
WHICH ARE RECEIVED BY EITHER PLEDGOR CONTRARY TO THE PROVISIONS OF THIS SECTION
SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF LENDER AS SECURITY FOR THE NOTE,
SHALL BE SEGREGATED FROM OTHER FUNDS OF SUCH PLEDGOR, AND SHALL BE FORTHWITH
PAID OVER TO LENDER AS PLEDGED COLLATERAL IN THE SAME FORM AS SO RECEIVED (WITH
ANY NECESSARY ENDORSEMENT).

4


--------------------------------------------------------------------------------



(C)           LENDER MAY: (I) FILE ANY CLAIMS, COMMENCE, MAINTAIN, SETTLE OR
DISCONTINUE ANY ACTIONS, SUITS OR OTHER PROCEEDINGS DEEMED BY LENDER IN ITS SOLE
DISCRETION NECESSARY OR ADVISABLE FOR THE PURPOSE OF COLLECTING UPON THE PLEDGED
COLLATERAL; AND (II) EXECUTE ANY INSTRUMENT AND DO ALL OTHER THINGS DEEMED
NECESSARY AND PROPER BY LENDER IN ITS SOLE DISCRETION TO PROTECT AND PRESERVE
AND PERMIT LENDER TO REALIZE UPON THE PLEDGED COLLATERAL AND THE OTHER RIGHTS
CONTEMPLATED THEREBY.


(D)           LENDER MAY EXERCISE IN RESPECT OF THE PLEDGED COLLATERAL, IN
ADDITION TO OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE
TO IT, ALL THE RIGHTS AND REMEDIES OF A CREDITOR UPON DEFAULT UNDER THE UCC, AND
MAY ALSO, WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW, SELL THE PLEDGED COLLATERAL
OR ANY PART THEREOF AT PUBLIC OR  PRIVATE SALE, AT ANY EXCHANGE, BROKER’S BOARD
OR AT LENDER’S OFFICES OR ELSEWHERE, FOR CASH, ON CREDIT OR FOR FUTURE DELIVERY,
AND UPON SUCH OTHER TERMS AS LENDER MAY DEEM COMMERCIALLY REASONABLE.  EACH
PLEDGOR AGREES THAT, TO THE EXTENT NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT
LEAST TEN (10) DAYS’ NOTICE TO PLEDGORS OF THE TIME AND PLACE OF ANY PUBLIC SALE
OR THE TIME AFTER WHICH ANY PRIVATE SALE IS TO BE MADE SHALL (SUBJECT TO
APPLICABLE LAW) CONSTITUTE REASONABLE NOTIFICATION.  LENDER SHALL NOT BE
OBLIGATED TO MAKE ANY SALE OF PLEDGED COLLATERAL REGARDLESS OF NOTICE OF SALE
HAVING BEEN GIVEN.  LENDER MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO
TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE MAY,
WITHOUT FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WAS SO
ADJOURNED.


(E)           EACH PLEDGOR RECOGNIZES THAT IN LIGHT OF RESTRICTIONS AND
LIMITATIONS UNDER FEDERAL AND STATE SECURITIES LAWS, LENDER MAY, WITH RESPECT TO
ANY SALE OF PLEDGED COLLATERAL, AND TO THE EXTENT COMMERCIALLY REASONABLE, LIMIT
THE PURCHASERS TO THOSE WHO WILL AGREE TO ACQUIRE PLEDGED COLLATERAL FOR THEIR
OWN ACCOUNT, FOR INVESTMENT, AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE
THEREOF.  EACH PLEDGOR ACKNOWLEDGES AND AGREES THAT LENDER, IN A COMMERCIALLY
REASONABLE MANNER: (I) MAY PROCEED TO MAKE A SALE WITHOUT FILING A REGISTRATION
STATEMENT FOR THE PURPOSE OF REGISTERING THE PLEDGED COLLATERAL UNDER THE
FEDERAL OR STATE SECURITIES LAWS; AND (II) MAY APPROACH AND NEGOTIATE WITH ANY
ONE OR MORE POSSIBLE PURCHASERS TO EFFECT SUCH SALE.  EACH PLEDGOR ACKNOWLEDGES
AND AGREES THAT ANY SUCH SALE MAY RESULT IN PRICES LESS FAVORABLE TO THE SELLER
THAN IF SUCH SALE WERE A PUBLIC SALE WITHOUT SUCH RESTRICTIONS.  LENDER SHALL
INCUR NO RESPONSIBILITY OR LIABILITY FOR SELLING ALL OR ANY PART OF THE PLEDGED
COLLATERAL AT A PRICE THAT LENDER, IN A COMMERCIALLY REASONABLE MANNER, MAY IN
GOOD FAITH DEEM REASONABLE UNDER THE CIRCUMSTANCES.  THE PROVISIONS OF THIS
SECTION WILL APPLY NOTWITHSTANDING THE EXISTENCE OF A PUBLIC OR PRIVATE MARKET
UPON WHICH THE QUOTATIONS OR SALES PRICES MAY EXCEED SUBSTANTIALLY THE PRICE AT
WHICH LENDER SELLS.


(F)            ALL PAYMENTS MADE UNDER OR IN RESPECT OF THE PLEDGED COLLATERAL
AND RECEIVED BY LENDER AS PLEDGED COLLATERAL IN ACCORDANCE WITH THE PROVISIONS
HEREOF MAY, IN LENDER’S SOLE DISCRETION, BE HELD AS PLEDGED COLLATERAL FOR, AND
THEN OR AS SOON THEREAFTER AS IS REASONABLY PRACTICABLE, APPLIED IN WHOLE OR IN
PART FOR THE BENEFIT OF LENDER, AGAINST ALL OR ANY PART OF THE NOTE IN
ACCORDANCE WITH THE TERMS OF THE NOTE.  ANY SURPLUS OF SUCH PAYMENTS HELD BY
LENDER AND REMAINING AFTER PAYMENT IN FULL OF ALL THE NOTE SHALL BE PAID OVER TO
PLEDGORS OR TO WHOMSOEVER ELSE MAY BE LAWFULLY ENTITLED TO RECEIVE SUCH SURPLUS.


SECTION 8.         LENDER APPOINTED ATTORNEY-IN-FACT.  EACH PLEDGOR HEREBY
APPOINTS LENDER AS SUCH PLEDGOR’S ATTORNEY-IN-FACT, WITH FULL AUTHORITY IN THE
PLACE AND STEAD OF SUCH PLEDGOR AND IN THE NAME OF SUCH PLEDGOR OR OTHERWISE,
FROM TIME TO TIME IN LENDER’S SOLE DISCRETION AT ANY TIME AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT TO TAKE ANY AND ALL ACTIONS
AUTHORIZED OR PERMITTED TO BE TAKEN BY LENDER UNDER THIS PLEDGE

5


--------------------------------------------------------------------------------



AGREEMENT OR BY LAW, INCLUDING BUT NOT LIMITED TO THE POWER TO TAKE ANY ACTION
AND TO EXECUTE ANY INSTRUMENT WHICH LENDER, ACTING REASONABLY, MAY DEEM
NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS PLEDGE AGREEMENT,
INCLUDING, WITHOUT LIMITATION, TO ASK FOR, DEMAND, COLLECT, SUE FOR, RECOVER,
COMPOUND, RECEIVE AND GIVE RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN
CONNECTION WITH THE PLEDGED COLLATERAL, TO RECEIVE, ENDORSE, AND COLLECT ANY
DRAFTS OR OTHER INSTRUMENTS, DOCUMENTS AND CHATTEL PAPER IN CONNECTION
THEREWITH, AND TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY
PROCEEDINGS WHICH LENDER MAY DEEM TO BE NECESSARY OR DESIRABLE FOR THE
COLLECTION THEREOF.  SUCH APPOINTMENT OF LENDER AS PLEDGOR’S ATTORNEY-IN-FACT IS
COUPLED WITH AN INTEREST AND IS IRREVOCABLE.


SECTION 9.         SECURITY INTEREST ABSOLUTE.  THE OBLIGATIONS OF PLEDGORS
UNDER THIS PLEDGE AGREEMENT ARE JOINT AND SEVERAL.  THE OBLIGATIONS OF LENDER
UNDER THIS PLEDGE AGREEMENT ARE INDEPENDENT OF ANY GUARANTIES, AND A SEPARATE
ACTION OR ACTIONS MAY BE BROUGHT AND PROSECUTED AGAINST LENDER TO ENFORCE THIS
PLEDGE AGREEMENT, IRRESPECTIVE OF WHETHER ANY ACTION IS BROUGHT AGAINST A
GUARANTOR OF THE NOTE, OR WHETHER ANOTHER PARTY OR ANY GUARANTOR OF THE NOTE IS
JOINED IN ANY SUCH ACTION OR ACTIONS.  ALL RIGHTS OF LENDER AND THE PLEDGE,
HYPOTHECATION AND SECURITY INTEREST HEREUNDER, AND ALL OBLIGATIONS OF PLEDGOR
HEREUNDER, SHALL BE ABSOLUTE AND UNCONDITIONAL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, IRRESPECTIVE OF:


(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY OTHER AGREEMENT OR
INSTRUMENT RELATING THERETO;


(B)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE NOTE, OR ANY OTHER AMENDMENT OR WAIVER OF OR
ANY CONSENT TO ANY DEPARTURE FROM THE NOTE;


(C)           ANY TAKING, EXCHANGE, RELEASE OR NON-PERFECTION OF ANY OTHER
COLLATERAL, OR ANY TAKING, RELEASE OR AMENDMENT OR WAIVER OF, OR CONSENT TO
DEPARTURE FROM ANY GUARANTY, FOR THE NOTE;


(D)           ANY MANNER OF APPLICATION OF THE PLEDGED COLLATERAL, OR PROCEEDS
THEREOF, TO THE NOTE, OR ANY MANNER OF SALE OR OTHER DISPOSITION OF ANY OTHER
COLLATERAL FOR THE NOTE OR ANY OTHER ASSETS OF PLEDGOR; OR


(E)           ANY OTHER CIRCUMSTANCES WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, PLEDGOR OR A THIRD PARTY GRANTOR OF A SECURITY
INTEREST.


SECTION 10.       AMENDMENTS.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
PLEDGE AGREEMENT NOR CONSENT TO ANY DEPARTURE BY ANY PLEDGOR THEREFROM SHALL IN
ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY SUCH
PLEDGOR AND LENDER, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.


SECTION 11.       ADDRESSES FOR NOTICES.   ANY NOTICE REQUIRED OR PERMITTED TO
BE GIVEN PURSUANT TO THE PROVISIONS OF THIS PLEDGE AGREEMENT SHALL BE IN WRITING
AND SHALL BE EFFECTIVE UPON THE EARLIER OF: (I) PERSONAL DELIVERY, OR (II) THREE
(3) BUSINESS DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL BY CERTIFIED MAIL,
POSTAGE PREPAID, AND PROPERLY ADDRESSED TO THE PARTY TO BE NOTIFIED AT THE
ADDRESS SET FORTH BELOW OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE BY
TEN (10) DAYS’ ADVANCE WRITTEN NOTICE TO THE OTHER PARTY HERETO:

6


--------------------------------------------------------------------------------


 

To the Borrower:

To Lender:

 

 

H. James and Barbara Knuppe

Extra Space Storage LP

 

2795 E. Cottonwood Parkway, #400

 

Salt Lake City, Utah 84121

 

Attn: Mr. Charles L. Allen

 


SECTION 12.       CONTINUING ASSIGNMENT/PLEDGE AND SECURITY INTEREST; RELEASE. 
THIS PLEDGE AGREEMENT SHALL CREATE A CONTINUING PLEDGE, ASSIGNMENT OF,
HYPOTHECATION OF AND SECURITY INTEREST IN THE PLEDGED COLLATERAL AND SHALL: (A)
REMAIN IN FULL FORCE AND EFFECT UNTIL THE IRREVOCABLE PAYMENT IN FULL OF THE
NOTE; (B) BE BINDING UPON PLEDGORS, THEIR RESPECTIVE HEIRS, SUCCESSORS AND
ASSIGNS, PROVIDED, THAT NEITHER PLEDGOR MAY TRANSFER OR ASSIGN ANY OR ALL OF
SUCH PLEDGOR’S RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT
OF LENDER; AND (C) INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, LENDER AND
ITS RESPECTIVE SUCCESSORS, TRANSFEREES AND ASSIGNS.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING CLAUSE (C), LENDER MAY ASSIGN OR OTHERWISE TRANSFER
ALL OR ANY PORTION OF ITS RIGHTS IN THE NOTE, AND SUCH ASSIGNEE SHALL THEREUPON
BECOME VESTED WITH ALL THE BENEFITS IN RESPECT THEREOF GRANTED TO LENDER HEREIN
OR OTHERWISE.  EXCEPT AS PROVIDED OTHERWISE IN SECTION 17 BELOW, THIS PLEDGE
AGREEMENT AND THE SECURITY INTEREST GRANTED HEREUNDER SHALL TERMINATE ON THE
DATE ON THE NOTE HAS BEEN SATISFIED IN FULL AND ALL OBLIGATIONS UNDER THE NOTE
AND THIS PLEDGE AGREEMENT HAVE BEEN PERFORMED.  LENDER SHALL THEREUPON REASSIGN
AND REDELIVER (OR CAUSE TO BE REASSIGNED AND REDELIVERED) TO PLEDGORS OR SUCH
PERSON(S) AS PLEDGORS SHALL DESIGNATE IN WRITING, AGAINST DUE EXECUTION AND
DELIVERY BY PLEDGORS OR SUCH PERSON(S) OF A RECEIPT THEREFOR SATISFACTORY TO
LENDER IN FORM AND SUBSTANCE, THE CERTIFICATES REPRESENTING THE SERIES A UNITS
(IF ANY) AS ARE THEN HELD BY LENDER, TOGETHER WITH APPROPRIATE INSTRUMENTS OF
REASSIGNMENT AND RELEASE.  ANY SUCH REASSIGNMENT SHALL BE WITHOUT RECOURSE TO OR
WARRANTY BY LENDER AND AT THE EXPENSE OF PLEDGORS.


SECTION 13.       SURVIVAL.  EACH OF THE REPRESENTATIONS AND WARRANTIES SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND DELIVERY OF THE PLEDGED
COLLATERAL TO THE LENDER.


SECTION 14.       SEVERABILITY.  ANY PROVISION HEREOF THAT IS JUDGED PROHIBITED
OR UNENFORCEABLE SHALL, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF.


SECTION 15.       HEADINGS.  THE HEADINGS HEREIN ARE INCLUDED FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL BE IGNORED IN THE CONSTRUCTION OR INTERPRETATION
HEREOF.


SECTION 16.       GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF UTAH.


SECTION 17.       REINSTATEMENT.  THIS PLEDGE AGREEMENT SHALL CONTINUE TO BE
EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME ANY AMOUNT
RECEIVED BY LENDER IN RESPECT OF THE NOTE IS RESCINDED OR MUST OTHERWISE BE
RESTORED OR RETURNED BY LENDER UPON THE INSOLVENCY, BANKRUPTCY, DISSOLUTION,
LIQUIDATION OR REORGANIZATION OF EITHER PLEDGOR OR UPON THE APPOINTMENT OF ANY
INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR OFFICIAL FOR, EITHER PLEDGOR
OR ANY SUBSTANTIAL PART OF SUCH PLEDGOR’S ASSETS, OR OTHERWISE, ALL AS THOUGH
SUCH PAYMENT HAS NOT BEEN MADE.


SECTION 18.       EXECUTION IN COUNTERPARTS.  THIS PLEDGE AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

[SIGNATURE PAGE FOLLOWS]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Pledgors and Lender duly executed this Pledge Agreement as
of the date first above written.

 

PLEDGOR:

 

 

 

 

 

/s/ H. James Knuppe

 

 

H. JAMES KNUPPE

 

 

 

 

 

/s/ Barbara Knuppe

 

 

BARBARA KNUPPE

 

 

 

LENDER:

 

 

 

EXTRA SPACE STORAGE LP, a Delaware
limited partnership

 

 

 

BY:

ESS HOLDINGS BUSINESS TRUST
I, a Massachusetts business trust, its
sole general partner

 

 

 

 

 

 

 

 

By:

 

/s/ Charles L. Allen

 

 

 

Name:

 

Charles L. Allen

 

 

 

Title:

 

Trustee

 

 


--------------------------------------------------------------------------------